Title: From George Washington to John Augustine Washington, 28 May 1755
From: Washington, George
To: Washington, John Augustine



[Winchester, 28 May 1755]
To Mr Jno. Auge WashingtonMount VernonDear Jack Brother

I came to this place last Night, and was greatly disappointed at not finding the Cavalry according to promise: I am obligd to wait till it does arrive, or till I can procure a guard from the Militia, either of which I suppose will detain me two days; as you may, with almost equal success, attempt to raize the Dead to Life again, as the force of this County; and that from Wills Creek cannot be expected in less than the aforementiond time without they are now upon their March.
The Droughth in this County, if possible, exceeds what we see below; so that, it is very reasonably conjectur’d, they wont make Corn to suffice the People supply the Inhats; and as for Tobacco, they decline all thoughts have given up the expectation of making any.
The Inhabitants of this place abound in News, but as I apprehend it is founded upon as much truth baseless a foundation as some I heard ion my way down, I think it advisable to forego the recital till a little better authority confirms the report and tThen you may expect to have a succinct acct narative of it.
I should be glad to hear that you live in perfect Harmony and good fellowship with the family at Belvoir, as it is in their power to be very serviceable upon many occasion’s to us as young beginner’s: I woud advise your visiting there often as one Step towards it

the rest, if any more is necessary, your own good sense will sufficient dictate; for to that Family I am under many obligation⟨s⟩ particularly to the old Gentleman.
Mrs Fairfax and Mrs Spearing having expressd an Inclination to hear whether I had a wish to be informed of the time, and manner of my reaching ⟨ erasure ⟩ this place (with my charge safe) you may therefore acquaint them that, I met with no other Interruption, than what procd from the difficulty of gettg Horses after I found her’s for want of Shoes hers (Mrs Fairfax’s) grew lame, I was oblig’d to get a fresh horse one every 15 or 20 Miles, which render’d the journey tiresome tedeous[.] I shoud have receivd greater relief been more refreshed from the fatiegues of my journey, and my time woud have been spent much more agreeably had I halted below rather than in this vile hole instead of being delay’d in this place; but I little imagin’d I shoud have had occasion to wait for a Guard who ought to have waited for me; if either must have waited at all.
I have given Colo. Fairfax an Order upon you for £8.17.5 which please to pay, as it is on acct of a horse wch I bought of Neale some time ago. You will receive Inclosd, Bowee’s receipt for Harry, and I shoud be glad, if you have any oppertunity, that you woud demand My the Bond which I had have given, and coud not receive at payment of the time I paid the money; this receipt you may put into my rece[i]pt dra⟨w.⟩ My Compliments attend my Friends who I wish health and happiness to, very sincerely; I am Dear Jack Your most Affectionate Brother

G. W——n


P.S. As I understand your County the County of Fairfax is to be divided, and that Mr Alexander intends to decline serving it, I shoud be glad if

you coud fish out come at Colo. Fairfax’s Intention’s, and let me know whether he purposes to offer himself as a Candadite; If he does not, I shoud be glad to stand take a pole, if I thought my chance tolerably good. Majr Carlyle mention’d it to me in Williamsburg in a bantering way and askd how I shoud like to go it, saying at the same time, he did not know but they might send me when I might kneow nothing of the matter, for one or ’tother of the Counties. I must own confess I shoud like to go for either, in that manner, but more particularly for Fairfax, as I am a resident there. I shoud be glad if you coud discover Major Carlyles real Sentimts on this head also those of Mr Dalton, Ramsay, Mason, &ca wch I hope & think you may do witht disclosing much of mine; as I know yr own good sense can furnish you with means enough without letting it proceed immediately from me contrivances. If you do should attempt any thing in this matter pray let me know by the first oppertunity how you have succeeded in it; & how those Gentlemen stand affected; if they seem inclinable to promote my Interest, and things shoud be drawing to a crisis you then may declare my Intentions & beg their assistance—If on the Contrary you find them more inclind to favour some other, I wd have the Affair entirely subside dropped. Parson The Revd Mr Green’s, and Captn McCartys Interests in this matter woud be of Consequence; & I shoud be glad if you coud sound their Pulses upon that occasion; conduct the whole, till you are satisfied of the Sentimts of those I have mention’d, with

an air of Indifference & unconcern; after that you may regulate your conduct accordingly to circumstances. Captn West the present Burgess, and our Friend Jack West, coud also be servicable if they had a mind to assist the Interest of Dear Jack Your loving Brother


G. Washington
Winchester 28th May 1755

